Citation Nr: 1723214	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-26 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome with patellar tendonitis of the left knee.

2.  Entitlement to an initial rating for instability of the left knee in excess of 20 percent prior to June 1, 2016, and in excess of 0 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2005 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia, which had temporary jurisdiction of the matter.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia.

In a July 2008 rating decision, the RO continued the Veteran's 10 percent rating for retropatellar pain syndrome with patellar tendonitis of the left knee, and granted a separate 20 percent rating for instability of the left knee, effective September 1, 2006, the day following separation from service.  As the ratings for the Veteran's left knee are less than the maximum available rating, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Although the July 2008 statement of the case addressed the Veteran's disagreement with the denial of an initial disability rating in excess of 30 percent for the service-connected chronic glenohumeral synovitis of the right shoulder, the Veteran specifically limited her VA Form 9, substantive appeal, to the initial increased rating claims pertaining to the left knee addressed herein.

In a January 2009 statement, the Veteran indicated that instability and lack of mobility of her service-connected left knee disorders made it difficult for her to obtain and maintain gainful employment.  The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected left knee disorders.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2013, the Board remanded the case for further development.
 
Upon remand, in March 2016, the RO reduced the Veteran's rating for instability due to left knee retropatellar pain syndrome with patellar tendonitis from 20 percent to 0 percent effective June 1, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Board's August 2013 remand, the RO reduced the Veteran's rating for instability due to left knee retropatellar pain syndrome with patellar tendonitis from 20 percent to 0 percent effective June 1, 2016.

In February 2016, the Veteran requested a hearing before the Board.  See Statement (February 2016); Report of Information (August 17, 2016).  In an April 2017 letter, the Board asked the Veteran to clarify whether she prefers a videoconference hearing or a hearing at her local RO.  The letter indicated that if she failed to provide clarification within 30 days, the Board would you her previous selection, a hearing at her local RO, to determine her hearing choice.  See Substantive Appeal (2009).  To date, the Veteran has yet to clarify the type of hearing she wishes to have.  Accordingly, remand is needed to afford the Veteran a Board hearing at her local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at her local RO in accordance with the procedures set forth in 38 C.F.R. §§ 20.700 (a) and 20.704, as per the Veteran's request and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Steven D. Reiss
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




